Exhibit 10(b)
 
 
EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered as of the 22nd
day of January, 2015, by and among Peoples Bancorp of North Carolina, Inc., a
North Carolina corporation (“Bancorp”), Peoples Bank, a North Carolina chartered
commercial bank (the “Bank”) (Bancorp and the Bank are collectively referred to
as the “Employer”), and A. Joseph Lampron, Jr. (“Executive”).
 
BACKGROUND
 
 


WHEREAS, the expertise and experience of Executive and Executive’s relationships
and reputation in the financial institutions industry are extremely valuable to
the Employer; and


WHEREAS, it is in the best interests of the Employer to maintain an experienced
and sound executive management team to manage the Employer and to further the
Employer’s overall strategies to protect and enhance the value of its
shareholders’ investments; and


WHEREAS, the Employer and Executive desire to enter into this Agreement to
establish the scope, terms and conditions of Executive’s employment by the
Employer.


NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:


1.           Effective Date.  The effective time and date of this Agreement
shall be deemed to be 12:00:01 o’clock, a.m., Eastern Time, on the date first
set forth above (the “Effective Date”).


2.           Employment.  Executive is employed as the Executive Vice President
and Chief Financial Officer of Bank and Executive Vice President, Chief
Financial Officer and Corporate Treasurer of Bancorp.  Executive’s
responsibilities, duties, prerogatives and authority in such executive offices,
and the clerical, administrative and other support staff and office facilities
provided to Executive, shall be those customary for persons holding such
executive offices of institutions that are a part of the financial institutions
industry.


3.           Employment Period.  Unless earlier terminated in accordance with
Sections 6 or 8 of this Agreement, Executive’s employment shall be for an
initial term of 36 months beginning as of the Effective Date.  On the first
anniversary of the Effective Date and on each anniversary thereafter (the
“Renewal Date”), this Agreement shall be extended automatically for one
additional year unless the Board of Directors of Bancorp (the “Bancorp Board”)
or the Executive determines, and prior to the Renewal Date sends to the other
party written notice, that the term shall not be extended.  If the Bancorp Board
decides not to extend the term, this Agreement shall nevertheless remain in
force until its existing term expires.  The Bancorp Board’s decision not to
extend the term shall not – by itself – give Executive any rights to claim an
adverse change in position, compensation, or circumstances or otherwise to claim
entitlement to severance benefits under this Agreement.  References herein to
the term of this Agreement or to the “Employment
 
 
 

--------------------------------------------------------------------------------

 
 
Period” shall refer to the initial term, as the same may be extended.  For
purposes of this Agreement, “Terminate” (and variations and derivatives thereof)
shall mean, when used in connection with a cessation of employment, that
Executive has incurred a separation from service as defined in Section 409A of
the Internal Revenue Code of 1986, as amended  (the “Code”), and guidance and
regulations issued thereunder (“Section 409A”).


4.           Duties.  During the Employment Period, and excluding any periods of
vacation, sick or other leave to which Executive is entitled under this
Agreement, Executive agrees to devote reasonable attention and time to the
business and affairs of the Employer commensurate with Executive’s offices, and,
to the extent necessary to discharge the responsibilities assigned to Executive
hereunder, to use Executive’s reasonable best efforts to perform faithfully
Executive’s responsibilities and duties under this Agreement.


5.           Compensation and Benefits.


(a)           Base Salary.  During the Employment Period, the Employer will pay
to Executive a base salary at the rate of at least $193,125 per year (“Base
Salary”), less normal withholdings, payable in equal monthly or more frequent
installments as are customary under the Bank’s payroll practices from time to
time.  In accordance with the policies and procedures of the Board of Directors
of the Bank (the “Bank Board”), the Employer shall review Executive’s total
compensation at least annually and in its sole discretion may adjust Executive’s
total compensation from year to year, but during the Employment Period the
Employer may not decrease Executive’s Base Salary below $193,125; provided
further, however, that periodic increases in Base Salary, once granted, shall
not be subject to revocation.  The annual review of Executive’s total
compensation will consider, among other things, changes in the cost of living,
Executive’s own performance and Bancorp’s consolidated performance.


(b)           Incentive Plans.  During the Employment Period, Executive shall be
entitled (i) to participate in all of the executive management incentive plans
of the Employer, and any successor or substitute plans; (ii) to participate in
long-term incentive plans of the Employer, and any successor or substitute
plans; and, (iii) to participate in all stock ownership, stock option, stock
grant and similar plans of the Employer, and any successor or substitute plans
(collectively, the “Incentive Plans”), in each case provided that senior
executive management is eligible to participate therein.


(c)           Savings and Retirement Plans.  During the Employment Period,
Executive shall be entitled to participate in all savings, pension and
retirement plans (including supplemental retirement plans), practices, policies
and programs applicable generally to senior executive employees of the Employer
(the “Benefit Plans”).


(d)           Welfare Benefit Plans.  During the Employment Period, Executive
and/or Executive’s family, as the case may be, shall also be eligible for
participation in and shall receive all benefits under all welfare benefit plans,
practices, policies and programs provided by the Employer (including, without
limitation, medical, hospitalization, prescription, dental, disability, employee
life, group life, accidental death and dismemberment, and travel accident
insurance
 
 
2

--------------------------------------------------------------------------------

 
 
plans and programs) (“Welfare Benefit Plans”), in each case provided that senior
executive management is eligible to participate therein.


(e)           Expenses.  During the Employment Period, Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
Executive in connection with his services on behalf of the Employer in
accordance with the policies, practices and procedures of the Employer to the
extent applicable generally to other senior executive employees of the Employer.


(f)           Fringe and Similar Benefits.  During the Employment Period,
Executive shall be entitled to fringe benefits in accordance with the plans,
practices, programs and policies of the Employer in effect for its senior
executive employees.


(g)           Vacation, Sick and Other Leave.  During the Employment Period,
Executive shall be entitled annually to a minimum of 20 business days of paid
vacation and shall be entitled to those number of business days of paid
disability, sick and other leave specified in the employment policies of the
Employer.


6.           Termination of Employment During the Employment Period (Other Than
In Connection With A Change Of Control).


(a)           Death or Disability.  Executive’s employment with the Employer
shall terminate automatically upon Executive’s death during the Employment
Period.  If the Employer determines in good faith that the Disability of
Executive has occurred during the Employment Period (pursuant to the definition
of Disability set forth below), it may give to Executive written notice in
accordance with Sections 6(e) and 15 (i) of this Agreement of its intention to
Terminate Executive’s employment.  In such event, Executive’s employment with
the Employer shall Terminate effective on the 60th day after receipt of such
written notice by Executive (the “Disability Effective Date”), provided that,
within the 30 days after such receipt, Executive shall not have returned to
full-time performance of Executive’s duties. For purposes of this Agreement,
“Disability” shall mean that the Executive suffers from a physical or mental
disability or infirmity that qualifies him for disability benefits under any
accident, health or disability plan maintained by the Employer that provides
income replacement benefits due to disability or, if the Employer does not
maintain such a plan, the Executive’s inability to perform the essential
functions of the Executive’s job for a period of ninety (90) or more days as a
result of physical or mental disability or infirmity which is determined to be
total and permanent, as reasonably determined by the Employer based upon the
opinion of a physician, subject to (i) the Employer’s obligations, and
Executive’s rights, under (A) the Americans With Disabilities Act, 42 U.S. C. §§
1210 et seq., and (B) the Family and Medical Leave Act, 29 U. S.C. §§ 2601 et
seq. (and the regulations promulgated under the foregoing Acts).


(b)           Cause.  The Employer may Terminate Executive’s employment with the
Employer for Cause during the Employment Period.  For purposes of this
Agreement, “Cause” shall mean:
 
 
3

--------------------------------------------------------------------------------

 
 
 
(i)
the willful and continued failure of Executive to substantially perform
Executive’s duties with the Employer, other than any such failure resulting from
Disability, after a written demand for substantial performance is delivered to
Executive by the Bancorp Board which specifically identifies the manner in which
the Bancorp Board believes that Executive has not substantially performed
Executive’s duties;



 
(ii)
the willful engaging by Executive in illegal conduct, personal dishonesty or
gross misconduct which is materially and demonstrably injurious to the Employer;



 
(iii)
continued insubordination with respect to directives of the Bancorp Bank or Bank
Board after receipt of a written warning from the Bancorp Board with respect
thereto; or



 
(iv)
a willful act by Executive which constitutes a material breach of Executive’s
fiduciary duty to the Employer involving personal profit.



Any act, or failure to act, based upon authority given pursuant to resolutions
duly adopted by the Bancorp Board or Bank Board or based upon the advice of
counsel for the Employer shall be conclusively presumed to be done, or omitted
to be done, by Executive in good faith and in the best interests of the Employer
and to not constitute insubordination.


(c)           Termination by Executive.  Executive may Terminate Executive’s
employment with the Employer during the Employment Period for Good Reason.  For
purposes of this Agreement, “Good Reason” shall mean: (i) a material diminution
in Executive’s authority, duties, or responsibilities; (ii) a material change in
the geographic location at which Executive must perform the services to be
performed by Executive pursuant to this Agreement; and (iii) any other action or
inaction that constitutes a material breach by the Employer of this
Agreement.  Executive must provide notice to the Employer of the condition
Executive contends is Good Reason within 30 days of the initial existence of the
condition, and the Employer must have a period of 30 days to remedy the
condition.  If the condition is not remedied, Executive must provide a Notice of
Termination as set forth in Sections 6(e) and 15(i) of this Agreement within 30
days of the end of the Employer’s remedy period. Executive may also terminate
Executive’s employment hereunder without Good Reason upon delivery of a Notice
of Termination to Employee at least 60 days prior to Date of Termination
(defined below).


(d)           Without Cause.  The Employer may Terminate Executive’s employment
during the Employment Period without Cause (“Termination Without Cause”).


(e)           Notice of Termination.  Any Termination (other than for death)
shall be communicated by a Notice of Termination given in accordance with
Section 15(i) of this Agreement.  For purposes of this Agreement, a “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) to the
 
 
4

--------------------------------------------------------------------------------

 
 
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated, and (iii) if the Date of Termination (as defined below)
is other than the date of receipt of such notice, specifies the Date of
Termination (which date shall be not more than 30 days after the giving of such
Notice of Termination, except as otherwise provided in this Section 6).  The
failure to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Disability, Cause, or Good Reason shall not waive
any right of Executive or the Employer hereunder or preclude Executive or the
Employer from asserting such fact or circumstance in enforcing Executive’s or
the Employer’s rights hereunder.


(f)           Date of Termination.  “Date of Termination” means (i) if
Executive’s employment is Terminated by the Employer for Cause or Terminated
Without Cause, the date of receipt of the Notice of Termination or any later
date specified therein, as the case may be, (ii) if Executive’s employment is
Terminated by Executive for Good Reason, the date of receipt of the Notice of
Termination, (iii) if Executive’s employment is Terminated by reason of death or
Disability, the date of death of Executive or the Disability Effective Date, as
the case may be, and (iv) if Executive’s employment is terminated by Executive
without Good Reason, the date specified in the Notice of Termination, which
shall be at least 60 days after the Employer’s receipt of the Notice of
Termination.


7.           Obligations of Employer Upon Termination.


(a)           Termination Without Cause or for Good Reason.  If, during the
Employment Period, the Employer shall Terminate Executive’s employment Without
Cause or Executive shall Terminate Executive’s employment for Good Reason, then
in consideration of Executive’s services rendered prior to such Termination;


 
(i)
the Employer shall pay to Executive a lump sum in cash on the 30th day after the
Date of Termination equal to the aggregate of the following amounts:



 
A.
the sum of (1) Executive’s Base Salary through the Date of Termination to the
extent not previously paid, and (2) any accrued vacation, sick and other leave
pay, in each case to the extent not previously paid (the sum of the amounts
described in clauses (1) and (2) shall be hereinafter referred to as the
“Accrued Obligations”); and



 
B.
the amount equal to the product of (1) the number of days that would have
remained in the Employment Period from and after the Date of Termination had the
Termination not occurred (the “Remaining Employment Period”), and (2)
Executive’s Base Salary divided by 365; and

 
 
C.
the product of (1) Executive’s aggregate cash bonus for the last completed
fiscal year, and (2) a fraction, the numerator of which is the number of days in
the current fiscal year


 
 
5

--------------------------------------------------------------------------------

 



 
 
 
through the Date of Termination and the denominator of which is 365; and

 
 
(ii)
for the Remaining Employment Period, or such longer period as may be provided by
the terms of the appropriate plan, program, practice or policy, to the fullest
extent permitted by the terms of the relevant Welfare Benefit Plan, the Employer
shall continue to provide benefits to Executive and/or Executive’s dependents in
accordance with the Welfare Benefit Plans; provided, however, that if Executive
becomes employed with another employer and is eligible to receive substantially
the same benefits under any of the welfare benefit plans of the successor
employer as Executive would receive under any of the Welfare Benefit Plans under
this item (ii), the benefits provided under this item (ii) shall be secondary to
those provided under such successor employer’s plans during such applicable
period of eligibility.  If the terms of the Welfare Benefit Plan providing
health insurance benefits to Executive do not allow Executive to continue to
receive for the Remaining Employment Period the coverage provided on the Date of
Termination to the Executive and his dependents, then after such coverage
terminates and for the Remaining Employment Period or the applicable benefit
period under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”), whichever is shorter, provided the Executive timely and properly
elects coverage under COBRA, Employer shall pay for the continuation of the
health insurance coverage in existence for Employee and his dependents on the
Date of Termination.  If the terms of the applicable Welfare Benefit Plan do not
permit the Executive to receive continued coverage under any life or disability
insurance policy for the Remaining Employment Period, then prior to the date
coverage would lapse, to the extent permitted by any such policy, Employer shall
assign any such policy to Executive or allow him to convert the policy to an
individual policy and allow Executive to assume the payment responsibilities
therefor. For purposes of determining eligibility and years-of-service credit
(but not the time of commencement of benefits) of Executive for retiree benefits
pursuant to such Welfare Benefit Plans, to the extent permitted by the terms of
the Welfare Benefit Plans, Executive shall be considered to have remained
employed throughout the Remaining Employment Period and to have retired on the
last day of such period; and



 
(iii)
to the extent not previously paid or provided, the Employer shall timely pay or
provide to Executive any other amounts or benefits required to be paid or
provided herein or which Executive is eligible to receive under any Welfare
Benefit Plan.

 
 
 
6

--------------------------------------------------------------------------------

 
 
(b)           Death.  If Executive’s employment is Terminated by reason of
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to Executive’s legal representatives under this
Agreement, except that: (i) Accrued Obligations shall timely be paid as provided
below; and (ii) Other Benefits shall be timely paid or provided as described
below.  Accrued Obligations shall be paid to Executive’s estate or beneficiary,
as applicable, in a lump sum in cash on the 30th day after the Date of
Termination.  With respect to the provision of Other Benefits, the term “Other
Benefits” as used in this Section 7(b) shall mean, and Executive’s estate and/or
beneficiaries shall be entitled to receive, all death benefits under the
Employer’s Welfare Benefit Plans.


(c)           Disability.  If Executive’s employment is Terminated by reason of
Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to Executive, except that: (i) Accrued
Obligations shall be timely paid as provided below; and (ii) Other Benefits
shall be timely paid or provided as described below.  Accrued Obligations shall
be paid to Executive in a lump sum in cash on the 30th day after the Date of
Termination. With respect to the provision of Other Benefits, the term Other
Benefits as used in this Section 7(c) shall include, without limitation, and
Executive shall be entitled after the Date of Termination to receive, (1) all
disability benefits under all Welfare Benefit Plans relating to disability, in
accordance with the terms of the Welfare Benefit Plans, and (2) for the
remainder of the Remaining Employment Period all other benefits available to
Executive under all Welfare Benefit Plans.
 
(d)           Cause.  If Executive’s employment shall be Terminated for Cause or
if Executive terminates his employment without Good Reason during the Employment
Period, this Agreement shall terminate without further obligations to Executive,
except that (i) the Accrued Obligations shall be paid in a lump sum in cash on
the 30th day after the Date of Termination, and (ii) benefits under Welfare
Benefit Plans shall be paid or provided in a timely manner, in each case to the
extent theretofore unpaid; provided, however, that Executive’s right to continue
to participate in Welfare Benefit Plans shall terminate on the 30th day
following the Date of Termination, or such earlier termination date as is
required under the terms of the relevant Welfare Benefit Plan, subject to
Executive’s rights under COBRA.


8.           Termination In Connection With a Change of Control.


(a)           Change of Control Termination.  In the event that, at the time of
or within one (1) year after a Change of Control, and during the Employment
Period, Executive’s employment is Terminated Without Cause by the Employer or
Executive Terminates Executive’s employment for Good Reason (each a “Change of
Control Termination”), Executive shall be entitled to receive the payments and
benefits specified in this Section 8. The date on which the Employer or
Executive receives notice in accordance with Section 15(i) of a Change of
Control Termination shall be deemed the “Change of Control Termination Date”.


(b)           Definition of Change of Control.  For purposes of this Agreement,
“Change of Control” shall mean (i) a Change in Effective Control; (ii) a Change
of Asset Ownership; or (iii) a Change of Ownership; in each case, as defined
herein and as further defined and interpreted in Section 409A.
 
 
7

--------------------------------------------------------------------------------

 
 
(i)           For purposes of this Section 8, “Change in Effective Control”
shall mean the date either (A) one Person or Group (each as defined in or
pursuant to Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended) acquires (or has acquired during the preceding twelve (12) months)
ownership of stock of Bancorp possessing 30% or more of the total voting power
of Bancorp’s outstanding stock or (B) a majority of the members of the Bancorp
Board is replaced during any twelve (12) month period by directors whose
election is not endorsed by a majority of the members of the Bancorp Board prior
to such election.


(ii)           For purposes of this Section 8, “Change of Asset Ownership” shall
mean the date one Person or Group acquires (or has acquired during the preceding
twelve (12) months) assets (which shall include outstanding stock of the Bank)
from Bancorp that have a total gross fair market value that is equal to or
exceeds 40% of the total gross fair market value of all Bancorp’s assets
immediately prior to such acquisition.


(iii)           For purposes of this Section 8, “Change of Ownership” shall mean
the date one Person or Group acquires ownership of stock of Bancorp that,
together with stock previously held, constitutes more than 50% of the total fair
market value or total voting power of the stock of Bancorp; provided that such
Person or Group did not previously own 50% or more of the value or voting power
of the outstanding stock of Bancorp.


(iv)           For purposes of determining whether Bancorp has undergone a
Change of Control under this Section 8, the term Bancorp shall include any
corporation that is a majority shareholder of Bancorp within the meaning of
Section 409A (owning more than 50% of the total fair market value and total
voting power of Bancorp).


Notwithstanding the foregoing, a Change of Control shall not include any
transaction as to which Executive agrees shall not constitute a Change of
Control hereunder in a writing specifically noting this provision of this
Agreement.


(c)           Other Payments and Benefits.  In the event the employment of the
Executive terminates after the occurrence of a Change of Control, Executive
shall continue to be entitled to receive the payments and benefits provided
subsequent to the applicable event of Termination pursuant to Section 7.


(d)           Change of Control Payments and Benefits.  In addition to the
payments and benefits described in Section 7(a), upon a Change Of Control
Termination:


 
(i)
The Employer shall pay to Executive in a lump sum in cash on the 30th day after
the date of the Change of Control Termination Date any positive difference
between:

 
 
8

--------------------------------------------------------------------------------

 
 
(A)           an amount equal to 2.99  times the total of Executive’s “base
amount” for the “base period” as defined in Section 280G of the Code; and


(B)           the amount paid to Executive pursuant to Section 7(a)(i)(B);
 
 
 (ii)
All restricted stock or restricted stock unit awards previously granted to
Executive and which have not already become vested and released from
restrictions on transfer and repurchase and forfeiture rights, either as a
result of the Change of Control or otherwise, shall immediately vest and be
released from such restrictions as of the Change of Control Termination Date;



 
(iii)
All options previously granted to Executive and which have not already become
vested and released from restrictions on transfer (other than transfer
restrictions applicable to incentive stock options) and repurchase and
forfeiture rights, either as a result of the Change of Control or otherwise,
shall immediately vest and be released from such restrictions as of the Change
of Control Termination Date and all previously granted options that are vested,
but unexercised, on the Change of Control Termination Date shall remain
exercisable, in each case for the period during which they would have been
exercisable absent the Termination of Executive’s employment, except as
otherwise specifically provided by the Code; and



 
(iv)
Executive’s benefits under all Benefit Plans that are non-qualified plans shall
be 100% vested, regardless of Executive’s age or years of service, as of the
Change of Control Termination Date.



(e)           Gross-Up for Taxes.  If Executive receives any payment or
acceleration of benefits under any benefit, compensation, or incentive plan or
arrangement with the Employer pursuant to Section 8(c) or 8(d) (collectively,
the “Total Benefits”), and if any part of the Total Benefits is subject to the
Excise Tax under Section 280G and Section 4999 of the Internal Revenue Code of
1986 (the “Excise Tax”), the Employer shall also pay to Executive (i) an amount
equal to the Excise Tax payable by Executive under Section 4999 on the Total
Benefits (the “Excise Tax Payment”) and (ii) an amount necessary to provide the
Excise Tax Payment net of all income, payroll, and excise taxes. Together, the
all amounts described in clauses (i) and (ii) are referred to in this Employment
Agreement as the “Gross-Up Payment Amount.”  Payment of the Gross-Up Payment
Amount shall be made in addition to any other amounts payable under this
Agreement, and shall be made no later than the time the Excise Tax is required
to be paid by Executive or withheld by the Employer.


For purposes of determining the Gross-Up Payment Amount, Executive shall be
deemed to pay federal income taxes at the highest marginal rate of federal
income taxation in the calendar years in which the Gross-Up Payment Amount is to
be made and state and local income
 
 
9

--------------------------------------------------------------------------------

 
 
taxes at the highest marginal rate of taxation in the state and locality of the
Executive’s residence on the date of termination of employment, net of the
reduction in federal income taxes that can be obtained from deduction of state
and local taxes (calculated by assuming that any reduction under Section 68 of
the Internal Revenue Code in the amount of itemized deductions allowable to
Executive applies first to reduce the amount of state and local income taxes
that would otherwise be deductible by Executive, and applicable federal FICA and
Medicare withholding taxes).


All determinations required to be made under this Section 8(e) – including
whether and when any Excise Tax is payable by Executive, whether and when a
Gross-Up Payment Amount is required, the amount of the Gross-Up Payment Amount,
the assumptions to be used to arrive at the determination and any subsequent
adjustments to the Gross-Up Payment Amount  (collectively, the “Determination”)
– shall be made by the certified public accounting firm that is retained by the
Employer as of the date immediately prior to the Change of Control (the
“Accounting Firm”), which shall provide detailed supporting calculations both to
the Employer and Executive within 15 business days after receipt of a written
request from the Employer or Executive.


All fees and expenses of the Accounting Firm shall be borne solely by the
Employer.  The Employer shall enter into any agreement requested by the
Accounting Firm in connection with the performance of its services hereunder.


If the Accounting Firm determines that no Excise Tax is payable by Executive,
the Accounting Firm shall furnish Executive with a written opinion to that
effect and to the effect that failure to report Excise Tax, if any, on
Executive’s applicable federal income tax return will not result in the
imposition of a negligence or similar penalty.


The Determination by the Accounting Firm shall be binding on the Employer and
Executive.  Because of the uncertainty when the Determination is made whether
any of the Total Benefits will be subject to the Excise Tax, it is possible that
a Gross-Up Payment Amount that should have been made will not have been made by
the Employer (“Underpayment”), or that a Gross-Up Payment Amount will be made
that should not have been made by the Employer (“Overpayment”).  If after a
Determination by the Accounting Firm Executive is required to make a payment of
additional Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment.  The Underpayment (together with any interest payable thereon)
shall be paid promptly by the Employer to or for the benefit of Executive.  If
the Gross-Up Payment Amount exceeds the amount necessary to reimburse Executive
for the Excise Tax, the Accounting Firm shall determine the amount of the
Overpayment.  The Overpayment shall be paid promptly by the Executive to or for
the benefit of the Employer.  Provided that Executive’s expenses are reimbursed
by the Employer, Executive shall cooperate with any reasonable requests by the
Employer in any contests or disputes with the Internal Revenue Service relating
to the Excise Tax.


9.           Non-Exclusivity of Rights.  Nothing in this Agreement shall prevent
or limit Executive’s continuing or future participation in any plan, program,
policy, or practice provided by the Employer and for which Executive may
qualify, nor shall anything herein limit or
 
 
10

--------------------------------------------------------------------------------

 
 
otherwise affect such rights as Executive may have under any contract or
agreement with the Employer.  Amounts which are vested benefits or which
Executive is otherwise entitled to receive under any plan, policy, practice or
program of or any contract or agreement with the Employer at or subsequent to a
Date of Termination or Change of Control Termination Date shall be payable in
accordance with such plan, policy, practice or program or such contract or
agreement except as explicitly modified by this Agreement.


10.           Confidential Information.  Executive covenants and agrees not to
reveal to any person, firm, or corporation any confidential information of any
nature concerning the Employer or its business, or anything connected
therewith.  As used in this Section 10, the term “Confidential Information”
means all of the Employer’s and its Affiliates’ confidential and proprietary
information and trade secrets in existence on the date hereof or existing at any
time during the term of this Agreement, including but not limited to –


(a)           the whole or any portion or phase of any business plans, financial
information, operational plans and policies, or customer information,


(b)           the whole or any portion or phase of any marketing information,
customer lists, pricing information or projections, and


(c)           trade secrets, as defined from time to time by the laws of the
State of North Carolina.


Despite the foregoing, Confidential Information excludes information that - as
of the date hereof or at any time after the date hereof - is published or
disseminated without obligation of confidence or that becomes a part of the
public domain (x) by or through action of the Employer, or (y) otherwise than by
or at the direction of Executive.  This Section 10 does not prohibit disclosure
required by an order of a court having jurisdiction or a subpoena from an
appropriate governmental agency or disclosure made by Executive in the ordinary
course of business and within the scope of Executive’s authority.


Executive agrees to deliver or return to the Employer upon expiration of this
Agreement, or as soon thereafter as possible, all written information and any
other similar items furnished by the Employer or prepared by Executive in
connection with Executive’s service hereunder.  Executive will retain no copies
thereof after termination of this Agreement or termination of Executive’s
employment.


Executive acknowledges that it is impossible to measure in money the damages
that will accrue to the Employer if Executive fails to observe the obligations
imposed by this Section 10.  Accordingly, if the Employer institutes an action
to enforce the provisions hereof, Executive hereby waives the claim or defense
that an adequate remedy at law is available to the Employer, and Executive
agrees not to urge in any such action the claim or defense that an adequate
remedy at law exists.


For purposes of this Agreement the term “Affiliate” of the Employer includes
Bancorp, the Bank, and any entity that directly, or indirectly through one or
more intermediaries, controls,
 
 
11

--------------------------------------------------------------------------------

 
 
is controlled by, or is under common control with Bancorp or the Bank.  The
rights and obligations set forth in this Section 10 shall survive termination of
this Agreement.


Executive agrees that all creative work and work product, including but not
limited to all technology, business management tools, processes, software,
patents, trademarks, and copyrights developed by Executive during the term of
this Agreement, regardless of when or where such work or work product was
produced, constitutes work made for hire, all rights of which are owned by the
Employer.  Executive hereby assigns to the Employer all rights, title and
interest, whether by way of copyright, trade secret, trademark, patent, or
otherwise, in all such work or work product, regardless of whether the same is
subject to protection by patent, trademark, or copyright laws.


11.           Covenants.


(a)           Covenant Not to Compete.  During the Restricted Period, Executive
shall not, within the geographic areas composed of the circles surrounding the
Bank’s then existing banking offices, with each circle having the applicable
banking office as its center point and a radius of 25 miles (the “Territory”),
directly or indirectly, in any capacity, render services, or engage or have a
financial interest in, any business that shall be competitive with any of those
business activities in which Bancorp or any of Bancorp’s subsidiaries or
affiliates (the “Bank Group”) is engaged as of the date of this Agreement, which
business activities include, but are not limited to, the provision of banking
services (collectively, the “Business”); provided, however, that Executive’s
ownership of less than five percent (5%) of the outstanding securities of any
entity engaged in the Business that has a class of securities listed on a
securities exchange or qualified for quotation on any over-the-counter market
shall not be a violation of the foregoing.  For purposes of this Agreement,
“Restricted Period” shall mean the period of one (1) year after Executive’s Date
of Termination.


(b)           Covenant Not to Solicit Customers.  During the Restricted Period,
within the Territory Executive shall not, directly or indirectly, individually
or on behalf of any other person or entity (other than a member of the Bank
Group), offer to provide banking services to any person, partnership,
corporation, limited liability company, or other entity who is or was a customer
of any member of the Bank Group during any part of the twelve (12) month period
immediately prior to the Date of Termination.


(c)           Covenant Not to Solicit Employees.  During the Restricted Period,
within the Territory Executive shall not, directly or indirectly, individually
or on behalf of any other person or entity, solicit, recruit or entice, directly
or indirectly, any employee of any member of the Bank Group to leave the
employment of such member to work with Executive or with any person,
partnership, corporation, limited liability company or other entity with whom
Executive is or becomes affiliated or associated.


(d)           Reasonableness of Scope and Duration.  The parties hereto agree
that the covenants and agreements contained in this Section 11 are reasonable in
their time, territory and scope, and they intend that they be enforced, and no
party shall raise any issue of the
 
 
12

--------------------------------------------------------------------------------

 
 
reasonableness of the time, territory or scope of any such covenants in any
proceeding to enforce any such covenants.


(e)           Enforceability.  Executive agrees that monetary damages would not
be a sufficient remedy for any breach or threatened breach of the provisions of
this Section 11, and that in addition to all other rights and remedies available
to Bancorp or the Bank, they shall be entitled to specific performance and
injunctive or other equitable relief as a remedy for any such breach or
threatened breach.  Any determination of whether Executive has violated such
covenants shall be made by arbitration in Greensboro, North Carolina under the
Rules of Commercial Arbitration (the “Rules”) of the American Arbitration
Association, which Rules are deemed to be incorporated by reference herein.


(f)           Separate Covenants and Severability.  The covenants and agreements
contained in this Section 11 shall be construed as separate and independent
covenants.  Should any part or provision of any such covenant or agreement be
held invalid, void or unenforceable in any court of competent jurisdiction, no
other part or provision of this Agreement shall be rendered invalid, void or
unenforceable as a result.  If any portion of the foregoing provisions is found
to be invalid or unenforceable by a court of competent jurisdiction unless
modified, it is the intent of the parties that the otherwise invalid or
unreasonable term shall be reformed, or a new enforceable term provided, so as
to most closely effectuate the provisions as is validly possible.


(g)           Inapplicability.  The provisions of this Section 11 shall not be
operative upon, or be in any way enforceable against Executive at or after a
Termination by Executive for Good Reason or a Termination Without Cause of
Executive’s employment by the Employer, if in either event the date of
Termination is in the final year of Executive’s Employment Period.  In addition,
the provisions of this Section 11 shall not be applicable or enforceable against
Executive at any time after a Change of Control.


12.           Assignment and Successors.


(a)           Executive.  This Agreement is personal to Executive and without
the prior written consent of the Employer shall not be assignable by Executive
otherwise than by will or the laws of descent and distribution.  This Agreement
shall inure to the benefit of and be enforceable by Executive’s legal
representatives.


(b)           The Employer.  This Agreement shall inure to the benefit of and be
binding upon the Employer and its successors and assigns including, but not
limited to any person acquiring directly or indirectly all or substantially all
of the business or assets of Bancorp or the Bank by purchase, merger,
consolidation, reorganization or otherwise.  The Employer shall require any
successor to expressly assume and agree to perform this Agreement.


13.           Regulatory Intervention.  Notwithstanding anything in this
Agreement to the contrary, the obligations of the Employer under this Agreement
are subject to the following terms and conditions:
 
 
13

--------------------------------------------------------------------------------

 
 
(a)           If Executive is suspended and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or (1) of the Federal Deposit Insurance Act (12 U.S.C. § 1818
(e)(3) and (g)(1)), the Bank’s obligations hereunder, as applicable, shall be
suspended as of the date of service unless stayed by appropriate
proceedings.  If the charges in the notice are dismissed, all of the Employer’s
obligations which were suspended shall be reinstated.


(b)           If Executive is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act (12 U.S.C. § 1
818 (e)(4) and (g)(1)), all obligations of the Employer under this Agreement
shall terminate as of the effective date of the order, but vested rights of the
parties shall not be affected.


(c)           If the Bank is in default (as defined in Section 3(x)(1) of the
Federal Deposit Insurance Act (12 U.S. C. § 1813 (X)(1)), all obligations of the
Employer under this Agreement shall terminate as of the date of default, but any
vested rights of Executive shall not be affected.


(d)           All obligations of the Employer under this Agreement shall be
terminated, except to the extent determined that continuation of the contract is
necessary for the continued operation of the Bank, if so ordered by the North
Carolina Commissioner of Banks (the “Commissioner”) at the time the Federal
Deposit Insurance Corporation (“FDIC”) enters into an agreement to provide
assistance to or on behalf of the Bank under the authority contained in Section
13 (c) of the Federal Deposit Insurance Act (12 U.S.C.§ 1823 (c)), or if so
ordered by the Commissioner at the time the FDIC approves a supervisory merger
to resolve problems related to operation of the Bank or when the Bank is
determined by the Commissioner to be in an unsafe or unsound condition.  Any
rights of Executive that shall have vested under this Agreement shall not be
affected by such action.  A termination of this Agreement, in whole or in part,
shall be in compliance with Section 409A to the extent Section 409A applies to
any portion of this Agreement.


(e)           With regard to the provisions of this Section 13(a) through (d):


 
(i)
The Employer agrees to use its best efforts to oppose any such notice of charges
as to which there are reasonable defenses;



 
(ii)
In the event the notice of charges is dismissed or otherwise resolved in a
manner that will permit the Employer to resume its obligations to pay
compensation hereunder, the Employer will promptly make such payment hereunder;
and



 
(iii)
During any period of suspension under Section 13(a), the vested rights of
Executive shall not be affected except to the extent precluded by such notice.

 
 
14

--------------------------------------------------------------------------------

 
 
(f)           The Employer’s obligations to provide compensation or other
benefits to Executive under this Agreement shall be terminated or limited to the
extent required by the provisions of any final regulation or order of the FDIC
promulgated under Section 18(k) of the Federal Deposit Insurance Act (12 U.S.C.
§ 1828(k)) limiting or prohibiting any “golden parachute payment” as defined
therein, but only to the extent that the compensation or payments to be provided
by the Employer under this Agreement are so prohibited or limited.


14.           Certain Payments Delayed for a Specified Employee.  If Executive
is a “specified employee” as defined in Section 409A, then any payment(s) under
this Agreement on account of a “separation from service” as defined in Section
409A shall be made and/or shall begin on the first day of the seventh (7th)
month following the date of Executive’s Termination to the extent such payments
are not exempt from Section 409A and the six (6) month delay in payment is
required by Section 409A.


15.           Miscellaneous.


(a)           Set-Off; Mitigation.  The Employer’s obligation to make the
payments provided for in this Agreement or otherwise perform its obligations
hereunder shall not be affected by any set-off or claim the Employer may have
against Executive.  Executive shall not be required to mitigate the amount of
any payment provided for in this Agreement by seeking other employment or
otherwise and, except as provided in Sections 7(a)(ii) or 8(c)(ii), no such
payment shall be offset or reduced by the amount of any compensation or benefits
provided to Executive in any subsequent employment.


(b)           Waiver.  Failure of either party to insist, in one or more
instances, on performance by the other in strict accordance with the terms and
conditions of this Agreement shall not be deemed a waiver or relinquishment of
any right granted in this Agreement or of the future performance of any such
term or condition or of any other term or condition of this Agreement, unless
such waiver is contained in a writing signed by the party making the waiver.


(c)           Severability.  If any provision or covenant of this Agreement
should be held by any court to be invalid, illegal or unenforceable, either in
whole or in part, such invalidity, illegality or unenforceability shall not
affect the validity, legality enforceability of the remaining provisions or
covenants, or any part thereof, of this Agreement, all of which shall remain in
full force and effect.


(d)           Other Agents.  Nothing in this Agreement is to be interpreted as
limiting the Employer from employing other personnel on such terms and
conditions as may be satisfactory to it.


(e)           Entire Agreement.  Except as provided herein, this Agreement
contains the entire agreement between the Employer and Executive with respect to
the subject matter hereof and supersedes and invalidates any previous employment
and severance agreements or contracts with Executive.  No representations,
inducements, promises or agreements, oral or otherwise, which are not embodied
herein, shall be of any force or effect.
 
 
15

--------------------------------------------------------------------------------

 
 
(f)           Compliance with Section 409A. It is intended that this Agreement
shall conform with all applicable Section 409A requirements to the extent
Section 409A applies to any provisions of the Agreement.  Accordingly, in
interpreting, construing or applying any provisions of the Agreement, the same
shall be construed in such manner as shall satisfy and comply with Section 409A,
and in the event of any inconsistency with Section 409A, the same shall be
reformed so as to satisfy the requirements of Section 409A.  Executive
acknowledges that the Employer has not made any representation or warranty
regarding the treatment of this Agreement or the benefits payable under this
Agreement under federal, state or local income tax laws, including but not
limited to Section 409A.


(g)           Compliance with Reform Act.  It is intended that this Agreement
shall conform with, and be subject to, all applicable sections of the Dodd-Frank
Wall Street Reform and Consumer Protection Act (Public Law No. 111-203) and the
regulations promulgated thereunder (the “Reform Act”).   Executive hereby agrees
to amend and/or modify from time to time this Agreement, as may be necessary, to
comply with all applicable sections of the Reform Act.


(h)           Governing Law.  Except to the extent preempted by federal law, the
laws of the State of North Carolina shall govern this Agreement in all respects,
whether as to its validity, construction, capacity, performance or otherwise.


(i)           Notices.  All notices, requests, demands and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given when delivered or five (5) days after mailing if mailed, first
class, certified mail, postage prepaid:


To the Employer:


Peoples Bancorp of North Carolina
518 West C Street
Newton, North Carolina 28658
Attention:  Chairman of the Board


To Executive:


A.  
Joseph Lampron, Jr.

7824 Nine Iron Court
Denver NC 28037
 
 
Any party may change the address to which notices, requests, demands and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.


(j)           Amendments and Modifications.  This Agreement may be amended or
modified only by a writing, which makes specific reference to this Agreement and
is signed by all parties hereto.  Provided, further, that no amendment or
modification to this Agreement shall
 
 
16

--------------------------------------------------------------------------------

 
 
be adopted unless it complies with Section 409A to the extent Section 409A
applies to this Agreement and/or to the amendment or modification.


(k)           Attorneys’ Fees and Related Expenses.  If, after the occurrence of
a Change of Control, there arises a dispute between the Employer and Executive
regarding the terms, provisions or requirements of this Agreement or an action
is commenced to enforce or obtain recourse for the breach of this Agreement,
then the Employer shall pay or reimburse Employee for all attorneys’ fees, court
costs and related legal expenses incurred in connection therewith within thirty
(30) days after Employee’s request for such payment or reimbursement.


(l)           Reimbursements and In-kind Benefits.  To the extent required by
Section 409A, each reimbursement or in-kind benefit provided under this
Agreement shall be provided in accordance with the following:


(i)           the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during each calendar year cannot affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year;


(ii)           unless required to be paid sooner as set forth herein, any
reimbursement of an eligible expense shall be paid to the Executive on or before
the last day of the calendar year following the calendar year in which the
expense was incurred; and


(iii)           any right to reimbursements or in-kind benefits under this
Agreement shall not be subject to liquidation or exchange for another benefit.


16.           Definitions.  The following terms are defined in the Sections of
this Agreement referenced below:
 
Term
Section
Accrued Obligations
Section 7(a)(i)(A)
Affiliate
Section 10
Base Salary
Section 5(a)
Bancorp Board
Section 3
Bank Board
Section 5(a)
Bank Group
Section 11(a)
Benefit Plans
Section 5(c)
Business
Section 11(a)
Cause
Section 6(b)
Change of Asset Ownership
Section 8(b)(ii)
Change of Ownership
Section 8(b)(iii)
Change of Control
Section 8(b)
Change of Control Termination
Section 8(a)
Change of Control Termination Date
Section 8(a)
Change in Effective Date
Section 8(b)(i)
COBRA
Section 7(a)(ii)
Code
Section 3
Confidential Information
Section 10
Continuing Period
Section 8(c)(ii)
Commissioner
Section 13(d)
Date of Termination
Section 6(f)

 
 
 
17

--------------------------------------------------------------------------------

 
 
 
Determination
Section 8(e)
Disability
Section 6(a)
Disability Effective Date
Section 6(a)
Effective Date
Section 1
Employment Period
Section 3
Excise Tax
Section 8(e)
Excise Tax Payment
Section 8(e)
FDIC
Section 13(d)
Good Reason
Section 6(c)
Gross-Up Payment Amount
Section 8(e)
Group
Section 8(b)(i)
Incentive Plans
Section 5(b)
Notice of Termination
Section 7(e)
Other Benefits
Section 7(b)
Overpayment
Section 8(e)
Person
Section 8(b)(i)
Reform Act
Section 15(g)
Remaining Employment Period
Section 7(a)(i)(B)
Restricted Period
Section 11(a)
Rules
Section 11(e)
Section 409A
Section 3
Terminate
Section 3
Termination Without Cause
Section 6(d)
Territory
Section 11(a)
Total Benefits
Section 8(e)
Underpayment
Section 8(e)
Welfare Benefit Plans
Section 5(d)

 
 
 
18

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Employment and Change of Control Agreement as of the date first above written.
 

 
Peoples Bancorp of North Carolina, Inc.
           
By:
 /s/ Robert C. Abernethy
     
Chairman
                            Peoples Bank    
By:
 /s/ Robert C. Abernethy
     
Chairman
                           
 /s/ A. Joseph Lampron, Jr.
   
A. Joseph Lampron, Jr.
 

 
 
 
 
 
19

--------------------------------------------------------------------------------

 
 